DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 12/4/2020 (“Dec. Resp.”). In the Dec. Resp., claims 20-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previously presented objection to the specification (i.e., the title) is withdrawn in light of the amendments submitted in the Dec. Resp.

Applicant’s arguments with respect to the GUMMEI in Guo (U.S. Pat. Appl. Publ’n No. 2011/0090857) on pages 6-8 have been fully considered and are persuasive. Therefore, the previously presented rejections using Guo have been withdrawn. However, upon further consideration, new grounds of rejection are as indicated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over previously applied U.S. Pat. Appl. Publ’n No. 2011/0090857, to Guo (“Guo ‘857”), in view of newly cited U.S. Pat. Appl. Publ’n No. 2014/0321381, to Guo et al. (“Guo ‘381”).

Regarding claim 20, Guo ‘857 teaches:
A system (Guo ‘857, Fig. 1) comprising: a core network node (Guo ‘857, Fig. 1, MME, ¶ [0066]); a terminal (Guo ‘857, Fig. 1, UE, ¶ [0066]); and a radio access network node (Guo ‘857, Fig. 1, eNodeB, ¶ [0066]); 
wherein the core network node is configured to: provide, to the radio access network node, a first identifier identifying a first Dedicated Core Network … (Guo ‘857, ¶¶ [0070], [0072], a GUMMEI (a first identifier) is sent to the eNodeB, the GUMMEI identifies a core network, see ¶ [0005]), 
[wherein] the terminal is configured to: provide, to the radio access network node, a second identifier identifying a second Dedicated Core Network … (Guo ‘857, ¶¶ [0066], [0072], the UE sends a TAU Request message with a GUMMEI (second identifier) to the eNodeB), and 
[wherein] the radio access network node is configured to: select a core network node based on the first identifier and select a core network node based on the first identifier andthe second identifier (Guo ‘857, ¶¶ [0066], [0072], based on the received GUMMEI information from the MME(s) and UE, a core network node (e.g., MME) is selected based on the GUMMEI information).

Guo ‘857 fails to teach “a first identifier identifying a first Dedicated Core Network relating to a first machine type communication (MTC) service” and “a second identifier identifying a second Dedicated Core Network relating to a second machine type communication (MTC) service”, as further See Guo ‘381, Fig. 6, ¶¶ [0012], [0081-0084]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the identifiers associated with the MTC services to allow an MTC device that is changing core network nodes, e.g., MMEs, to maintain “normal services” and thus maintain operation. See Guo ‘381, ¶ [0078].

Regarding claim 21, Guo ‘857 teaches:
A radio access network node comprising a processor (Guo ‘857, Fig. 1, eNodeB, Claim 12, the network node, i.e., eNodeB, has a processor) configured to: 
receive, from a core network node, a first identifier identifying a first Dedicated Core Network … (Guo ‘857, ¶¶ [0070], [0072], a GUMMEI (a first identifier) is sent to the eNodeB, the GUMMEI identifies a core network, see ¶ [0005]), 
receive, from a terminal, a second identifier identifying a second Dedicated Core Network … (Guo ‘857, ¶¶ [0066], [0072], the UE sends a TAU Request message with a GUMMEI (second identifier) to the eNodeB), and 
select a core network node based on the first identifier and the second identifier (Guo ‘857, ¶¶ [0066], [0072], based on the received GUMMEI information from the MME(s) and UE, a core network node (e.g., MME) is selected based on the GUMMEI information).

Guo ‘857 fails to teach “a first identifier identifying a first Dedicated Core Network relating to a first machine type communication (MTC) service” and “a second identifier identifying a second Dedicated Core Network relating to a second machine type communication (MTC) service”, as further recited in the claim. Guo ‘381 remedies this and teaches that at least two different identifiers, i.e., GUTIs with GUMMEIs, are associated with at least two dedicated core networks, i.e., MMEs, and at least two MTC services, where each different MME has a different associated service. See Guo ‘381, Fig. 6, ¶¶ [0012], [0081-0084]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the identifiers associated with the MTC services to allow an See Guo ‘381, ¶ [0078].

Regarding claim 24, there is recited a method with steps that are virtually identical to the functions performed by the node of claim 21. As a result, claim 24 is rejected as obvious over Guo ‘857 in view of Guo ‘381 under section 103 for the same reasons as in claim 21.

Regarding claim 22, Guo ‘857 teaches:
A core network node comprising a processor (Guo ‘857, Fig. 1, MME has a processor, Claim 16) configured to: 
provide, to a radio access network node, a first identifier identifying a first Dedicated Core Network … so that the radio access network node receives, from a terminal, a second identifier identifying a second Dedicated Core Network … (Guo ‘857, ¶¶ [0070], [0072], a GUMMEI (a first identifier) is sent to the eNodeB, the GUMMEI identifies a core network, see ¶ [0005], and the UE sends a TAU Request message with a GUMMEI (second identifier) to the eNodeB), and 
select a core network node based on the first identifier and the second identifier (Guo ‘857, ¶¶ [0066], [0072], based on the received GUMMEI information from the MME(s) and UE, a core network node (e.g., MME) is selected based on the GUMMEI information).

Guo ‘857 fails to teach “a first identifier identifying a first Dedicated Core Network relating to a first machine type communication (MTC) service” and “a second identifier identifying a second Dedicated Core Network relating to a second machine type communication (MTC) service”, as further recited in the claim. Guo ‘381 remedies this and teaches that at least two different identifiers, i.e., GUTIs with GUMMEIs, are associated with at least two dedicated core networks, i.e., MMEs, and at least two MTC services, where each different MME has a different associated service. See Guo ‘381, Fig. 6, ¶¶ [0012], [0081-0084]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the identifiers associated with the MTC services to allow an See Guo ‘381, ¶ [0078].

Regarding claim 25, there is recited a method with steps that are virtually identical to the functions performed by the node of claim 22. As a result, claim 25 is rejected as obvious over Guo ‘857 in view of Guo ‘381 under section 103 for the same reasons as in claim 22.

Regarding claim 23, Guo ‘857 teaches:
A terminal comprising a processor (Guo ‘857, Fig. 1, UE, where the UE inherently comprises a processor as it communicates with the eNodeB and MME, both of which have processors, see claims 12 and 16) configured to: 
provide, to a radio access network node, a second identifier identifying a first Dedicated Core Network … so that the radio access network node receives, from a core network node, a first identifier identifying a first Dedicated Core Network … (Guo ‘857, ¶¶ [0070], [0072], a GUMMEI (a first identifier) is sent to the eNodeB, the GUMMEI identifies a core network, see ¶ [0005], and the UE sends a TAU Request message with a GUMMEI (second identifier) to the eNodeB), and 
select a core network node based on the first identifier and the second select a core network node based on the first identifier and the secondidentifier (Guo ‘857, ¶¶ [0066], [0072], based on the received GUMMEI information from the MME(s) and UE, a core network node (e.g., MME) is selected based on the GUMMEI information).

Guo ‘857 fails to teach “a first identifier identifying a second Dedicated Core Network relating to a second machine type communication (MTC) service” and “a second identifier identifying a first Dedicated Core Network relating to a first machine type communication (MTC) service”, as further recited in the claim. Guo ‘381 remedies this and teaches that at least two different identifiers, i.e., GUTIs with GUMMEIs, are associated with at least two dedicated core networks, i.e., MMEs, and at least two MTC services, where each different MME has a different associated service. See Guo ‘381, Fig. 6, ¶¶ [0012], [0081-0084]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the identifiers associated with the MTC services to allow an See Guo ‘381, ¶ [0078].

Regarding claim 26, there is recited a method with steps that are virtually identical to the functions performed by the node of claim 23. As a result, claim 26 is rejected as obvious over Guo ‘857 in view of Guo ‘381 under section 103 for the same reasons as in claim 23.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2013/0070710 also describes associating a GUMMEI with an MTC service.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/        	Primary Examiner, Art Unit 2413